Title: From Thomas Jefferson to Thomas Munroe, 6 October 1803
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Oct. 6. 03.
          
          Th: Jefferson presents his salutations to mr Munroe: he does not recollect whether any act of Congress authorises the paiment of the instalments to Maryland, & he has not had an opportunity of consulting mr Gallatin. under this state of uncertainty it would be improper to say any thing to mr Harwood which should be any thing like a promise or assurance on the part of the Executive. he thinks it best to say that ‘mr Munroe is unapprised whether any & what provisions have been made by the legislature for the paiment of these instalments: that altho’ nothing within his knolege has indicated a want of either the will or the means of paying with punctuality every just demand, yet that it is not within mr Munroe’s province to say what they will do specifically.’
        